Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim: “the housing includes first and second opposing open ends;
the nonmagnetic cap includes first and second nonmagnetic caps deployed in the chamber and dividing the chamber into first, second, and third regions, the first and third regions being in fluid communication with the corresponding first and second open ends and a second region being disposed between the first and second caps, the first and second caps
sized and shaped to define corresponding first and second fluid collectors facing the first and second open ends; the magnet assembly is configured to generate a static magnetic field in each of the first and second fluid collectors; and
the RF coil includes a first RF coil interposed between the magnet assembly and the first cap and a second RF coil interposed between the magnet assembly and the second cap, the first and second RF coils configured to generate RF magnetic fields in the corresponding first and second fluid collectors.”



                      With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim:  “the nonmagnetic cap includes first and second nonmagnetic caps deployed in the chamber and dividing the chamber into first, second, and third regions, the first region being interposed between the caps, each of the first and second caps sized and shaped to define corresponding first and second fluid collectors facing one another in the first region;
the magnet assembly includes first and second magnet assemblies deployed in the corresponding second and third regions and configured to generate a static magnetic field in the corresponding first and second fluid collectors; and
the RF coil includes a first coil interposed between the first magnet assembly and the first cap and a second RF coil interposed between the second magnet assembly and the
second cap, the first and second RF coils configured to generate RF magnetic fields in the corresponding first and second fluid collectors.”

Claims 10-31 are allowed.


                      With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a radio frequency (RF) coil deployed in the chamber and configured to generate an RF magnetic field in at least the portion of the chamber, and (iv) a nonmagnetic cap deployed in the chamber and configured to provide a fluid tight seal between the fluid and the magnet assembly and the RF coil; (b) causing the NMR sensor to make a plurality of NMR measurements of the fluid at a corresponding plurality of times during operation of the drilling rig; and
(c) processing the NMR measurements made in (b) to determine at least one property of the fluid and to monitor changes in the drilling fluid over the plurality of times.”

With respect to claim 20, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a nonmagnetic cap deployed in the chamber and dividing the chamber into first and second regions, the cap sized and shaped to define a fluid collector in the first region, (iii) a magnet assembly deployed in the second region, the magnet assembly configured to generate a static magnetic field in the fluid collector, and (iv) a radio frequency (RF) coil interposed between the magnet assembly and the cap, the coil configured to generate an RF magnetic field in the fluid collector; and
(c) processing the NMR measurements made in (b) to determine at least one property of the fluid and to monitor changes in the fluid over the plurality of times.”


Claims 11, 12 and 17 are objected to due to their dependencies on claim 10; claims 13, 14 and 16 are objected to due to their dependencies on claim 12; claim 15 is objected to due to its dependency on claim 14; claim 18 is objected to due to its dependency on claim 17; claim 19 is objected to due to it’s dependency on claim 18; claims 21, 26 and 27 are objected to due to its dependency on claim 20; claims 22 and 25 are objected to due to its dependency on claim 21; claims 23 and 24 are objected to due to its dependency on claim 22; claims 28 and 29 are objected to due its dependency on claim 26; claim 30 is objected to due to its dependency on claim 29; claim 31 is objected to due to its dependency on claim 28.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Zwaag et al. (U.S. Patent No. 9,194,972 B2).


               With respect to claim 1, Van Der Zwaag et al. discloses a nuclear magnetic resonance (NMR) sensor configured for making NMR measurements of a fluid (two NMR apparatuses 20 and 21 shown in Fig. 3), the sensor comprising:
a housing defining a chamber (see drill string 2 shown in Fig.1 extending down a borehole 4);
a nonmagnetic cap deployed in the chamber and dividing the chamber into first and second regions, the cap sized and shaped to define a fluid collector in the first region (col. 16, lines 1-19; a first nuclear magnetic resonance apparatus and a second nuclear magnetic resonance apparatus is disposed externally of the helical section);
a magnet assembly deployed in the second region (col. 12, lines 47-50), the magnet assembly configured to generate a static magnetic field in the fluid collector (col. 5, lines 26-29); and
a radio frequency (RF) coil interposed between the magnet assembly and the cap (col. 5, lines 26-29), the coil configured to generate an RF magnetic field in the fluid collector (col. 13, lines 3-8).

              With respect to claim 2, Van Der Zwaag et al. discloses the NMR sensor of claim 1, wherein:
the housing has an open end for fluid entrance into the first region of the chamber (reservoir 7 shown in Fig. 1); and
the fluid collector faces and is in fluid communication with the open end (see open end of reservoir 7 having the drilling fluid 5 being pumped by the pump 6 into the reservoir).

               With respect to claim 3, Van Der Zwaag et al. discloses the sensor of claim 2, wherein the cap sealingly engages an inner surface of the housing such that the second region is isolated from the first region (see chamber 7. (col. 16, lines 1-19; a first nuclear magnetic resonance apparatus and a second nuclear magnetic resonance apparatus is disposed externally of the helical section)


                 With respect to claim 4, Van Der Zwaag et al. discloses the sensor of claim 1, wherein the magnet assembly and the RF coil are configured to define a zone of maximum NMR sensitivity in the fluid collector (col. 16, lines 1-19; a first nuclear magnetic resonance apparatus and a second nuclear magnetic resonance apparatus is disposed externally of the helical section).

                  With respect to claim 5, Van Der Zwaag et al. discloses the sensor of claim 1, wherein the fluid collector is shaped such that a cross sectional area of a plane distal to the RF coil is greater than a cross sectional area of a plane proximate to the RF coil (element 37 in the chamber).

                    With respect to claim 6, Van Der Zwaag et al. discloses the sensor of claim 5, wherein the fluid collector is conical, pyramidal, a conical or pyramidal frustum in shape (element 37 in the chamber being a tube shape).

                     With respect to claim 7, Van Der Zwaag discloses the sensor of claim 1, wherein the magnetic assembly includes a plurality of inner ring shaped permanent magnets deployed concentric with a corresponding plurality of outer ring shaped permanent magnets (col. 5, lines 26-29).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866